Citation Nr: 1524867	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-35 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Propriety of the reduction of poorly differentiated squamous cell carcinoma of the left upper and lower lobe from 100 percent to 30 percent, effective June 1, 2013.

2.  Entitlement to a rating in excess of 30 percent for poorly differentiated squamous cell carcinoma of the left upper and lower lobe.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which reduced the rating for poorly differentiated squamous cell carcinoma of the left upper and lower lobe from 100 percent to 30 percent, effective June 1, 2013.

The Veteran and his wife testified at a hearing before a decision review officer (DRO) in December 2013.  A transcript of the hearing has been reviewed and associated with the claims file.

The Board notes that entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is an element of increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Veteran's claim of entitlement to a TDU was denied by the RO in a March 2014 rating decision.  He was provided notice of this decision, but has not perfected an appeal.  The Veteran has one year from the date of the rating decision to appeal the claim.  


FINDINGS OF FACT

1.  In a June 2010 rating decision, the RO granted service connection for poorly differentiated squamous cell carcinoma of the left upper and lower lobe and assigned a 100 percent rating, effective February 16, 2010.  The rating was continued in a July 2010 rating decision.
2.  In a September 2012 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected poorly differentiated squamous cell carcinoma of the left upper and lower lobe from 100 percent to 30 percent; the RO promulgated the proposed reduction in a March 2013 rating decision.

3.  The RO's decision to reduce the evaluation for poorly differentiated squamous cell carcinoma of the left upper and lower lobe from 100 percent to 30 percent was supported by the evidence of record at the time of the reduction, and was made in compliance with applicable due process laws.

4.  The Veteran's poorly differentiated squamous cell carcinoma of the left upper and lower lobe has been manifested by a FEV-1 of 63 percent predicated, FEV-1/FVC of 68 percent and DLCO of 80 percent predicated.


CONCLUSIONS OF LAW

1.  The reduction of the rating for poorly differentiated squamous cell carcinoma of the left upper and lower lobe from 100 percent disabling to 30 percent, effective June 1, 2013, was proper.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 4.97, Diagnostic Codes 6819, 6843 (2014).

2.  The criteria for a rating in excess of 30 percent rating for poorly differentiated squamous cell carcinoma of the left upper and lower lobe have not been met.  38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.105(e), 3.159, 4.1-4.14, 4.21, 4.115a, 4.96, 4.97, Diagnostic Code 6843 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

As for the reduction of the Veteran's service-connected disability, inasmuch as the reduction was initiated by VA, and not by the Veteran, it is not an "application" to which the VCAA notification provisions apply.  The Board notes that reductions are subject to a separate set of regulatory due process provisions governing the notice to be supplied, and that those regulations were observed by VA in this case.  The Veteran received notice of the proposed reduction, along with the reasons for the reduction and notice of his right to a predetermination hearing, and was allowed the appropriate time to respond.  The RO implemented the reduction in accordance with the time periods specified in 38 C.F.R. § 3.105.  The Board finds that all due process notification requirements applicable to the reduction issue have been complied with by VA.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of evaluating the Veteran's claims on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 and Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60-day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

VA's General Counsel has held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable. VAOPGCPREC 71-91; VAOPGCPREC 29- 97.  It reasoned that this regulation is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable. 

In the present case, the RO proposed reducing the rating for the Veteran's lung disability from 100 percent to 30 percent in a proposed rating dated in September 2012, with notice also sent in September 2012.  The Veteran requested a predetermination hearing; however the request was not received within 30 days of the date of the notice letter.  The reduction was finalized in a rating decision issued in March 2013 and was effective on June 1, 2013.  Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

Rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  VA benefits recipients may be afforded greater protections under 38 C.F.R. § 3.344(a) and (b), which sets forth the criteria for reduction of ratings in effect for five years or more, which stipulate that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction and prohibit a reduction on the basis of a single examination.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1995). 

However, with respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  Specifically, it is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  In addition, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-421; 38 C.F.R. 3.344(c).

Historically, service connection was granted in a June 2010 rating decision, which assigned a 100 percent disability rating under Diagnostic Code 6819.  The Board notes that the Veteran was reexamined in June 2012 and an addendum opinion was obtained in August 2012.  The proposed rating was issued in September 2012.  As the 100 percent rating for poorly differentiated squamous cell carcinoma of the left upper and lower lobe had been in effect for less than 5 years, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  Instead, the provisions of 38 C.F.R. § 3.344(c) are applicable.

Finally, in determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Service connection was originally awarded for poorly differentiated squamous cell carcinoma of the left upper and lower lobe under Diagnostic Code 6819.

Under Diagnostic Code 6819, a 100 percent rating continues beyond the cessation of any surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure. Six months after the discontinuance of such treatment, the appropriate disability rating is determined by mandatory VA examination.  If there has been no local recurrence or metastasis, the rating is based on residuals.  38 C.F.R. § 4.97, Diagnostic Code 6819. 

Thereafter, the Veteran's condition was rated under Diagnostic Code 6844 for post-surgical residuals.  That code section utilizes the general rating formula for restrictive lung disease.  Under that formula, a 100 percent disability rating is warranted for findings that show FEV-1 less than 40 percent of predicted value, or; the ratio of FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97. 

A 60 percent disability rating is assigned for FEV-1 of 40- to 55- percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardio-respiratory limit).  Id.  

A 30 percent disability rating is assigned for FEV-1 of 56- to 70- percent predicted, or; FEV- 1/FVC of 56 to 70 percent or; DLCO (SB) 56- to 65-percent predicted.  Id.  

A 10 percent disability rating is assigned for FEV-1 of 71- to 80- percent predicted, or; FEV- 1/FVC of 71 to 80 percent or; DLCO (SB) 66- to 80- percent predicted.  Id.  

Respiratory disorders rated under diagnostic codes 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Where there is lung or pleural involvement, ratings under diagnostic codes 6819 and 6820 will not be combined with each other or with diagnostic codes 6600 through 6817 or 6822 through 6847.  Rather, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96(a).  

Post-bronchodilator studies are required when pulmonary function tests (PFTs) are conducted for disability evaluation purposes, except when the results of pre-bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96 (2014).

VA outpatient treatment records from August 2011 to February 2013 demonstrate routine visits for the Veteran's lung disability.  The records do not show any evidence of recurrence of the squamous cell carcinoma of the lung.

The Veteran was afforded a VA examination in September 2011.  The examiner noted a history of squamous cell carcinoma of the left upper and lower lobe, which had its onset in January 2010.  Symptoms consisted of shortness of breath when walking more than 50 yards.  The examiner determined that the condition was stable and reported that there was no current treatment.  It was noted that dates of treatment included surgery in March 2010 and radiation and chemotherapy in May 2010 and June 2010.  Chemotherapy was completed in September 2010.  With regard to the appellant's pulmonary history, there was a positive history of non-productive cough, dyspnea, spontaneous pneumothorax and pleurisy with empyema.  It was reported that the non-productive cough occurred one or several times per day and that dyspnea occurred during mild exertion.  Pulmonary examination findings revealed abnormal left breath sounds, which consisted of decreased breath sounds on the left. 

The Veteran underwent an additional VA examination in June 2012.  It was again reported that the condition was stable and that the appellant was not receiving any current treatment for the disability.  A PFT revealed FVC of 84 percent predicted, FEV-1 of 66 percent predicted, FEV-1/FVC of 61 percent and DLCO of 71 percent predicted.  

In an August 2012 addendum opinion, the examiner noted that he had reviewed his notes dated in September 2011 in addition to the claims file.  He noted that cancer was in remission and that treatment had been completed.  He determined that the better indicator of the Veteran's level of disability was the FEV-1/FVC.  

The Board finds the reduction of differentiated squamous cell carcinoma of the left upper and lower lobe from 100 percent to 30 percent was proper.  In this regard, the evidence shows the Veteran's lung cancer is stable and that there has been no recurrence.  As there is no evidence of active disease and no antineoplastic treatment or current chemotherapy or radiation treatment, the reduction of the schedular disability for service-connected lung disability was proper.  38 C.F.R. § 4.97.

Having determined that the reduction of the Veteran's lung disability was proper, the Board will address the issue of whether a rating higher than 30 percent is warranted. 

The Veteran provided testimony at a DRO hearing in December 2013.  At that time, he reported that his lung cancer was in remission.  Additionally, he stated that no additional cancer had metastasized in any other location.  He reported that he experienced fatigue due to his lung disability.  His wife noted that he was no longer able to do the work he used to do as a result of the loss of lung capacity. 

VA treatment records from April 2013 to March 2014 noted routine visits for poorly differentiated squamous cell carcinoma of the lung.  Notably, PET/CT scans in July 2013 did not show evidence of recurrence of lung cancer.  

The Veteran was afforded an additional VA examination in May 2014.  At the time of the examination, the Veteran reported that his lung cancer was stable and in remission.  He also reported that there was no current active disease of cancer or breathing medications.  He further noted dyspnea with exertion and with inclines.  The examiner noted that the current respiratory condition did not require the use of oral or parenteral corticosteroid medication, inhaled medication, bronchodilators, antibiotics or outpatient oxygen therapy.  Pertinent physical findings included decreased breath sounds on the left chest and decreased breath sounds with end expiratory wheezing.  PFT revealed FVC of 71percent, FEV-1 of 63 percent predicted, FEV-1/FVC of 68 percent and DCLO of 80 percent predicted.

After a review of the evidence, the Board finds that a rating in excess of 30 percent for differentiated squamous cell carcinoma of the left upper and lower lobe is not warranted for any portion of the rating period on appeal.  In this regard, the record does not contain FEV-1, FEV-1/FVC, DLCO(SB), maximum oxygen consumption, or maximum exercise capacity readings that satisfy the criteria for a rating of 60 percent or higher.  Furthermore, none of the conditions that are noted in the 100 percent rating criteria (cor pulmonale (right heart failure), right ventricular hypertrophy, pulmonary hypertension (shown by Echo or cardiac catheterization), episode(s) of acute respiratory failure, or the individual requires outpatient oxygen therapy) is demonstrated in the evidence of record.

In sum, the Board finds that the preponderance of the evidence is against restoration of the 100 percent rating for differentiated squamous cell carcinoma of the left upper and lower lobe.  The Board also finds that, at no time during the pendency of this claim has the Veteran's differentiated squamous cell carcinoma of the left upper and lower lobe warranted a rating in excess of 30 percent.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  As the preponderance of the evidence is against the claims the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, which consists dyspnea with exertion.  The criteria also provide for higher ratings for more severe symptoms.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to restoration of a 100 percent disability rating for poorly differentiated squamous cell carcinoma of the left upper and lower lobe is denied.

Entitlement to a rating in excess of 30 percent for poorly differentiated squamous cell carcinoma of the left upper and lower lobe is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


